The principal defendant used the stock and materials of the trustee, and gave him credit for them. I understand, from the disclosure, that the trustee elects to ratify this inchoate contract, which, in the absence of any suggestion of fraud or collusion, I think *Page 78 
he has a right to do. The ratification, of course, dates back to the time of the transaction, which being anterior to the service of the trustee process, the trustee can only be charged for the balance remaining in his hands.
LADD, J. I concur.
The exceptions must be overruled.